DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-15 in the reply filed on 9/26/2022 is acknowledged.  The traversal is on the ground(s) that the Groups are independent and distinct.  This is not found persuasive because the Groups are independent and distinct for the reasons set for in the Requirement for restriction of 7/29/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/26/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 111004499) in view of Cheng (CN 107573681A), Dong et al. (CN 105566894A), and Dadbakhsh et al. (European Polymer Journal 92 (2107) 250-262).
Regarding claims 1-4 and 7-15:  Wang et al. teach a method of manufacturing a molded part comprising combining recycled polyamide 12 waste powder from SLS with 0.2 wt% of a lubricating agent, forming a pellet from the material, and injection molding a part from the recycled polyamide pellets [Examples].  Wang et al. teach calcium stearate as the lubricating agent [Page 2].
Wang et al. fail to teach adding a nucleating agent.
However, Dadbakhsh et al. teach that recycled polyamide 12 (aged) will have a lower crystallinity, and therefore lower tensile strength, than virgin polyamide 12 (page 12).  
Dong et al. teach adding 0.05 to 5 parts of sodium benzoate as a nucleating agent to a recycled polyamide (pages 3-4; Claim 4).
Cheng et al. teach adding an alkali metal or alkaline earth metal benzoate as a nucleating agent to a polyamide 12 composition for reducing internal stress of the polyamide (pages 3-4).
Since it is known in the art that recycle polyamide 12 has a lower crystallinity, and therefore lower tensile strength, than virgin polyamide 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.05 to 5 parts by weight of sodium benzoate as taught by Dong et al. and Cheng et al. to the process of Wang et al. as a nucleating agent to reduce the internal stress of the polyamide, and to improve the crystallinity and tensile strength of the polyamide.  It would have been obvious to optimize the amount of sodium benzoate for the desired physical properties.
Regarding claims 5-6:  Claims 5 and 6 contain nested product by process limitations.  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  However, the waste polyamide powder of Wang et al. is not grated before formulating the recycled material [Examples].


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763